Case: 5:20-mj-01012-KBB Doc #: 1-1 Filed: 01/21/20 1o0f 14. PagelD #: 2

AFFIDAVIT

I, Bryan J. Allen, a Task Force Officer with the Federal Bureau of Investigation (FBI),

Cleveland Division, being duly sworn, depose and state as follows:

1. | have been employed as a Canton Police Officer for approximately twenty four
years, and am currently assigned to the Cleveland Division, Canton Resident Agency's
Child Exploitation Task Force. While employed by the Canton Police Department and
assigned to the FBI, | have assisted in the investigation of federal criminal violations
related to Violent Crimes and the FBi’s Innocent Images National Initiative, which
investigates matters involving the online sexual exploitation of children. | have gained
experience through training at the FBI’s Innocent Images National Initiative training
center and everyday work related to conducting these types of investigations.

2. As a task force officer having received a Special Deputization from the United
States Marshal's Office, | am authorized to investigate violations of laws of the United
States and to execute warrants issued under the authority of the United States.

3. | am investigating the online activities of Morris McGee Sr. (hereafter “McGee’).
As will be shown below, there is probable cause to believe that McGee has engaged in
activity constituting a violation of Title 18 U.S.C. Section 2423(b) in that he knowingly
traveled in interstate commerce and the purpose of traveling was to engage in a sexual
act with an individual under the age of 16 and the sexual act intended would be a
violation of federal law if it had occurred in the special maritime or territorial jurisdiction of
the United States. | am submitting this affidavit in support of an arrest warrant
authorizing the arrest of Morris McGee Sr of Malvern, Arkansas.

4, On January 8, 2020, Detective G. Bremenour of the Wooster, Ohio Police
Department initiated an investigation involving McGee and his use of the internet.

The conversations between Detective Bremenour and Morris McGee took place

between January 8, 2020 and January 16, 2020.

 

 
Case: 5:20-mj-01012-KBB Doc #: 1-1 Filed: 01/21/20 2 of 14. PagelD #: 3

5. On January 8, 2020, Detective Bremenour posted a profile on the mobile
application known as Whisper. The profile was set to female between the ages of 18 to
20 and contained a cartoon image of a Disney character Ariel and child. The wording
contained in the image stated “! wish’.
6. On January 8, 2020, McGee responded to the profile by stating "Hi” and “What
de you wish". Detective Bremenour responded "Parents thats don't suck lol",
7. The following partial conversation then took place between Detective Bremenour
(portraying a minor female with the initials “BY”) and McGee between January 8, 2020
and January16, 2020:

MM: Ohh

MM: How young are you

BY: 14 why

MM: Koo!

BY: How old ru?

MM: 46

BY: Nice

MM: (smiley face emoji)

MM: Thanks

MM: Any chance of get to see what you look like

BY: Lol I’m ugly hehe

MM: (sad face emoji and emoji with rolled up eyes) | doubt it

MM: But okay whatever

BY: Loi

BY: (clean image sent of juvenile female)

BY: What do u look like

MM: (emoji of male shrugging shoulders)

MM: (four emojis with hearts for eyes)

MM: Your beautiful young lady

 

 
Case: 5:20-mj-01012-KBB Doc #: 1-1 Filed: 01/21/20 3 of 14. PagelD #: 4

8.

place:

BY: Serious?

MM: Yes

General conversation continued during several texts then the following took

MM: You at school or playing hooky

BY: { skipped shhhhh don’t want my mom to no lol

MM: Lol Kool

MM: (two emoji faces) I'd let you play hooky with me but I’m sure you
aren't interested

BY: That sounds like fun | hate it here lol

MM: You might not like it with me

BY: Why not u sound sound nice

MM: I’m toid I'm a really good guy

BY: | think so tooo

MM: I’m also a little kinky. Most don’t know that

BY: Lol is that fun

MM: (emoji face} ohh

BY: Lol so is it

MM: Really ??

MM: Well any chance of getting a look at the rest of you

BY: Lol what do you want to see

MM: Everything (smirking face emoji and winking face emoji)
BY: How do ij know u r real? Lol

MM: I’m real.

BY: | don’t want my mom to find out

MM: | don’t want her to find our either!!!

MM: | don’t like the idea of going to jail

BY: She won't though she’s never here... | think she with her bf

 

 
Case: 5:20-mj-01012-KBB Doc #: 1-1 Filed: 01/21/20 4 of 14. PagelD #: 5

BY: | don’t want u to go to jail either why would you
MM: | didn’t think you would want me to go

MM: Mom find out and | would

BY: No sh’es dumb n never will | hate her

MM: Onh okay

MM: So can | see??

BY: i'm a little nervous lol

MM: You never done this before??

BY: No I’m sorry

MM: Ohh

BY: Have u?

BY: Lol

MM: Have you ever been with a guy???

BY: Like a bf

MM: Sexually

BY: No but | saw my mom n her bf once

MM: Yes | have done this before with a young lady like you
BY: Did it hurt her iol

MM: She had been with a boy before

BY: Oh ok nice

BY: What do u like

MM: (sent image of nude adult male in a restroom)
MM: What do you mean??

MM: you still there

MM: (emoji of male shrugging shoulders)

BY: Lol yes | had to go to the bathroom lol

MM: Ohh

MM: You get me some pictures of you while you was there

 

 
Case: 5:20-mj-01012-KBB Doc #: 1-1 Filed: 01/21/20 5 of 14. PagelD #: 6

BY: You look nice
BY: (emoji face with hearts for eyes)
MM: Can Daddy look at you
MM: Thank you so much .
Princess (emoji blowing a heart kiss)
BY: I’ve never taken naked pictures of me before lol
MM: Don’t think about being naked
BY: What kind then
MM: Naked ones babygirl. just don’t think about that your naked
BY: But what if u don’t like me
MM: I’m sure | will love you
MM: Your face is so beautiful so I’m sure the rest of you is also
MM: Please don’t be scared
MM: (two sad face emojis)
BY: | live in Wooster is that far from u?
MM: | don't know??
MM: I’m visiting the area
BY: Lol where u visiting?
MM: It’s on my way back out
BY: (crying face emoji)
MM: Dundee
BY: Why ru leaving
MM: I'm going to Tennessee next
BY: So | won't ever see u
MM: | wouldn't say that..
BY: For work?
MM: May we can figure something out . Permitly

BY: ?

 
Case: 5:20-mj-01012-KBB Doc #: 1-1 Filed: 01/21/20 6 of 14. PagelD #: 7

MM:
MM:

BY:
BY:
BY:

MM:
MM:

BY:

MM:

BY:

MM:
MM:
MM:

BY:
BY:

MM:
MM:

BY:

MM:

BY:

MM:

BY:
BY:

MIM:

BY:

MM:
MM:

BY:

Daddy want to see pictures of his babygirl...

Maybe we can work it out you being with Daddy most of the time
Do u want to be my daddy? Lol

| would like that daddy

U want me to come live in Dundee wit u

Babygirl | love the idea of having a daughter (hearts floating)
I live in Arkansas princess

Me too (smiley face emoji). Why r u in Dundee the
For work
What do you do daddy

Please babygirl let Daddy see you! (sad face emoji)
Truck driver

(sent image of an erect penis)
Will that hurt lol
(smiley face with heart eyes emoji)

Probably

I'll do my best to make it not be to bad for you
Thank you daddy

You on birth control??

| haven't started my period yet lol

Really
Yea

Doctor said | need to eat more lol

Ohh
Sorry daddy

it’s okay

Sex can make it happen

Nice

 

 

 
Case: 5:20-mj-01012-KBB Doc #: 1-1 Filed: 01/21/20 7 of 14. PagelD #: 8

MM: You want me to cum inside of you?
BY: Ide whatever makes u happy daddy
MM: Seeing pictures of you would make me happy right now
9. McGee then instructed Detective Bremenour (BY) to switch to the Kik Application
and provided the username of mo6973. Detective Bremenour (BY) utilized a Kik username
("BY" will be used below for consistency and to protect the online username of the undercover).

The following partial conversation took place on the Kik Application:

BY: When u have sex do | wear something over it (blushing face emoji)
BY: U

MM: No

MM: I’m clean i don’t and have never had an std

BY: Ok good. When r we gonna hang

MM: (sent a video of a male subject undoing his pants and exposing his
penis

MM: Your turn princess. Daddy want so see his babygirl (two smiley face
emojis with heart eyes and a heart emoji)

BY: Ruin your truck fol

MM: Yes

MM: | went back to the bed

MM: (sent video showing the bed in a truck)

BY: Is the bed big enough for teo

MM: Barely just big enough for two

BY: Lol ok

MM: Please

MM: Let me see you (two sad face emojis)

BY: I’m nervous lol] told u that

 

 
Case: 5:20-mj-01012-KBB Doc #: 1-1 Filed: 01/21/20 8 of 14. PagelD #: 9

10.

MM: If you can’t be brave enough to send daddy pictures//how do | know

you will actually meet me

General conversation continues on the Kik Application at which time Mcgee asks

“Where are you located So | can come see you”. A portion of the conversation from that point is

listed below:

BY: Loi sorry my mom came home/ She just left again | toldher | might
spend the night at a friend’s hehhehe

MM: Ohh

BY: She’s. Butch fol

MM: Would you like to ieave?

BY: Yes she’s is so mean

MM: you would have to stay

BY: Stay where

MM: Hidden with me

MM: No one can know

BY: No one will k wont tell anyone

BY: My mom already knows | wont be home tonight
MM: Okay

MM: Your phone would have to go

BY: Like in the trash lol

MM: Yes

BY: lol ok but if | need a phone can | use yours
MM: Yes

BY: Ok where. R u picking me ip

BY: Up

MM: Where are you at?

BY: Wooster

 
Case: 5:20-mj-01012-KBB Doc #: 1-1 Filed: 01/21/20 9 of 14. PagelD #: 10

MM: Okay where
BY: Hmmm | can walk to the fairgrounds
MM: Okay you have clothes packed
BY: Not yet how much should | pack
11. The conversation continues on the Kik Application and references McGee
coming to pick up BY. McGee states that she would have to stay with him for a while because
he will not be back in the area for a while but if she wanted to come back he would have to

arrange it for her. McGee continues to ask for naked pictures for her to prove she is real.

 

McGee is concerned that he will go to jail if shows up to meet her.
12. The conversation continues at which time McGee states “I really do want this !!!!
I've never been with a virgin... It’s a dream come true and the fact your young enough to be my
daughter (floating hearts, smiley face emoji with heart eyes, floating hearts)”. The conversation
continues in reference to him being concerned about being arrested.
13. As the conversation continues if the Kik Application the following portion of the
conversation takes place:
MM: I been begging to see you
BY: Only a pic not eh rel me
BY: Its ok
MM: | want both

 

MM: | want to know what a virgin tastes like when you eat the pussy

BY: | know daddy

MM: | sure what to know it feels she you are having sex

MM: Feel it squeezing my xock

MM: And feeling it full of cum for the first time

BY: | know daddy and pictures can’t do that (three smiley face emojis with heart
eyes)

MM: No but it let's Daddy see what he has in store for hom

MM: And shows you aren't working for anyone to set me up

 
Case: 5:20-mj-01012-KBB Doc #: 1-1 Filed: 01/21/20 10 of 14. PagelD #: 11

14, The conversation continues at which time McGee states “You're a 14yr old
female that hasn't told me anything not true”. McGee states “you really want it” and “It’s
probably gonna hurt. As the conversation continues McGee tells her that his truck broke down,
that he is being towed to Columbus and he won't be able to make it to see her but he will come
back for her.

15. On January 9, 2020, conversation begins with McGee telling her that “I've done
nothing but think about you all night. General conversation continues at which time McGee
states “Daddy wants to be laying her in bed holding you So very bad”. As the conversation
continued McGee asks “If you did have a period. Would you let Daddy cum inside of you.
Knowing there’s a chance that you could get pregnant”.

16. On January 10, 2020, the conversation begins with McGee stating “ Good
morning (sunshine smiley face) Daddy loves you”. A portion of the conversation that took place
on January 10, 2020 is listed below:

MM: Kitten | want you to know I’ve been really trying to make sure | get
back to youll!

MM: I've also been thinking about how to make this so it’s not so shady
tH!

BY: What do you mean daddy

BY: What's shady

MM: Me just taking you away without anyone knowing

BY: | just gonna a tell mom I’m going with a friend she wont care for at

least a few days

MM: Yeah but what if it’s a few weeks before | can get back again

BY: |’ll make excuses

MM: Okay

BY: (three smiley faces with hearts)

MM: It’s real shady kitten is all I’m saying..

 

 

 
Case: 5:20-mj-01012-KBB Doc #: 1-1 Filed: 01/21/20 11 of 14. PagelD #: 12

17. On January 12, 2020, general conversation took place which included
conversation about the piercing in McGee’s penis which was observed in images he sent. A
portion of the conversation is listed below:

MM: | bet you were looking at Daddy's pictures this weekend and playing
with your pussy (three smirking face emojis)

BY: Lol maybe lol (four smiley face emojis with heart eyes)

MM: Don’t lie to me kitten

MM: That gets you a spanking

BY: | didn’t lie | just said maybe iol hehe

MM: (two smirking face emojis)

 

MM. Did you put your fingers inside (two smirking face emojis)
MM: (sent video of a male masturbating)
BY: Lol | already watched that one daddy
18. A January 14, 2020, a conversation took place and portion of that conversation is
listed below:

MM: Daddy wouldn't be hurting all the time wanting you with me

 

BY: | know how far r away today?

MM: Bolin green Kentucky

BY: Is that far daddy?

MM: 6 hours south of you

MM: Wil that’s to get to the fair grounds

BY: | can walk to the fair it’s not far from my moms house
MM: | know baby

BY: But six hrs if far (four crying sad face emojis)

MM: Maybe for you.. Dad is used to long drives

BY: Lol yea | haven't been to many places lo!

MM: | still wish | didn’t have to be shady about having you
Case: 5:20-mj-01012-KBB Doc #: 1-1 Filed: 01/21/20 12 of 14. PagelD #: 13

19.

20.

21.

MM: But I want you....
A general conversation continued at which time McGee states:
MM: | want to be a bad daddy and do really naughty things with you
BY: Lol what kinda naughty things daddy (three smiley face emojis)
MM: Naughty things that can get you pregnant one day
On the evening of January 14, 2020, Detective Bremenour (BY) and McGee
began communicating via text message on cellular devices. McGee's cellular
device number was identified as 501-467-6161. General conversation took place
in which McGee said he was still in Arkansas waiting to get a load for his truck.
On January 16, 2020, general conversation took place in reference to McGee
arriving in Indiana. Below is a portion of the conversation that took place the
morning of January 16, 2020:
MM: How happy would be be to actually see me
BY: Very daddy
MM: What about feeling him???
BY: Yes daddy if that makes u happy
General conversation took place in which McGee advised that he was going to
be enroute to North Carolina from Indiana. McGee indicates he can come see
her but it is out of his way to do so. McGee states he is going to a secure
location in North Carolina and may not be able to take her with him. An
agreement is made to meet at the fairgrounds located in Wooster, Ohio.
Conversation continues in which McGee encourages her to see how many
fingers she can insert inside herself and asks her send a picture as she does it.
McGee states they will spend enough time together to make her happy.
On January 16, 2020, at 9:25pm the following conversation takes place:
BY: I’m gonna leave soon
MM: Okay anytime now is good
BY: Ok daddy ru there

 

 
Case: 5:20-mj-01012-KBB Doc #: 1-1 Filed: 01/21/20 13 of 14. PagelD #: 14

22.

23.

24.

25.

26.

27.

28.

MM: Almost

BY: Ok daddy what color truck should | look for

MM: A brownish color

BY: Ok its freezing out here how long will u be

MM: Should be about same time

BY: | see a huge truck parked is that u

MM: (male shrugging shoulders emoji)

MM: Don’t know where you are so don’t know if it is me
On January 16, 2020 at approximately 9:36pm McGee was taken into custody on
local charges. McGee was taken to the Wooster Police Department, provided the
Miranda Warnings, and agreed to be interviewed. Wooster, Ohio is in the
Northern District of Ohio, Eastern Division.
During the course of the interview McGee stated his relationship with BY started
as a fantasy however he developed an emotional attachment. McGee also
stated that he had the desire to do something and told her that he had done
before in order to reassure her that it would be okay.
McGee admitted to having the entire conversation and that he had asked for
pictures to use for his own fantasies.
McGee stated that the stop to see BY was causing him to go a total of
approximately 150 miles off his normal travel course.

Fl |
McGee stated he knew we he was doing wasn’t good and came because he
said that he would.
McGee consented to a search of his vehicle and advised detectives there were
two loaded firearms in the vehicle.
CONCLUSION

Based on the aforementioned factual information, your affiant respectfully

submits that there is probable cause to believe that Morris McGee Sr. knowingly has engaged in

activity constituting a violation of Title 18 U.S.C. Section 2423(b) in that he knowingly traveled in
Case: 5:20-mj-01012-KBB Doc #: 1-1 Filed: 01/21/20 14 of 14. PagelD #: 15

interstate commerce and the purpose of traveling was to engage in a sexual act with an
individual under the age of 16 and the sexual act intended would be a violation of federal law if it
had occurred in the special maritime or territorial jutisdiction of the United States. | am
submitting this affidavit in support of an arrest warrant authorizing the arrest of Morris McGee

Sr. of Malvern, Arkansas.

A C20 2

ryan J. Allen
sk Force Officer
Federal Bureau of Investigation

ayo
Sworn and subscribed before me this XA day of January, 2020.

)
L a J i f
ee UZ A ey 2, es { che | eas
Kathleen B. Burke * .
UNITED STATES MAGISTRATE JUDGE
